 DAYTON AUTOELECTRIC551Dayton Auto Electric,Inc.andLocal 259, U.A.W.InternationalUnion,United Automobile, Air-craft andAgriculturalImplementWorkers ofAmerica. Case 29-CA-923913 February 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 28 December 1983 Administrative LawJudge James F. Morton issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder as modified.We agree with the judge that a bargaining orderiswarranted underNLRB v. Gissel Packing Co.,395U.S. 575 (1969). There, the Court identifiedtwo categories of cases in which a bargaining orderwould be appropriate. The first involves "excep-tional cases"marked by unfair labor practiceswhich are so "outrageous" and "pervasive" thattraditional remedies cannot erase their coercive ef-fectswith the result that a fair election is renderedimpossible. The second category involves "less ex-traordinary cases marked by less pervasive prac-ticeswhich nonetheless still have the tendency toiIn agreement with the Respondent, we find that the judge erred ingranting the General Counsel's motion to amend the complaint to allegethat the Respondent unlawfully failed to reinstate the unfair labor prac-tice strikersOn 17 March 1982, approximately 5 months after the strikebegan and 3 months after the complaint issued, the Union by telegrammade an unconditional offer on behalf of the striking employees to returnto work. The Respondent did not reply to the telegram. At no time priorto the hearing did the General Counsel amend the complaint to allegethat the Respondent's failure to reinstate the strikers was unlawful.Indeed, at the outset of the hearing, the General Counsel stated that thiswas not an issue Only later, midway through the hearing, and then 14months after the Union's unconditional offer, did the General Counselmove to amend the complaint to include this allegation In these circum-stances,we find that the General Counsel's amendment was barred bythe Sec 10(b) 6-month period of limitations SeeSouth East Coal Ca,242NLRB 547 (1979),IndianHead Hosiery Co,199NLRB 488 (1972),KnickerbockerMfg. Co,109 NLRB 1195 (1954). We have amended thejudge's Conclusions of Law and modified the Order accordingly2On 5 October 1981 the Respondent sent each of the strikers a mail-gram stating that unless they returned to work they would be terminated.The following day, the Respondent sent a second mailgram to each em-ployee stating that he would be "replaced not terminated" and that heshould disregard the prior mailgram In agreement with the judge, wefind that the first mailgram violated Sec 8(a)(1) of the Act, and that thesecond mailgram failed to satisfy the standards for an effective repudi-ation set forth inPassavantMemorial Area Hospital,237 NLRB 138(1978) In so finding, however, we do not adopt the judge's discussion ofwhether the employees would have understood the difference betweenbeing "replaced" and "terminated "undermine majority strength and impede the elec-tion processes." The Supreme Court stated that inthe latter situation a bargaining order should issuewhere the Board finds that "the possibility of eras-ing the effects of past practices and of ensuring afair election . . . by use of the traditional remedies,though present, is slight and the employee senti-ment once expressed through cards would, on bal-ance, be better protected by a bargaining order."Id. at 613, 614-615.We believe that the Respondent's conduct fallsinto at least the second category. From the outsetof union activity, the Respondent embarked on acalculated campaign to discourage support for theUnion. Thus, the day after the Union's first meet-ing with employees, the Respondent unlawfully in-terrogated an employee about which employeeswanted a union. Two days later, the day after theUnion's demand for recognition, the Respondentunlawfully discharged or laid off 7 of its 12 em-ployees, and interrogated another. And when itsremaining employees participated in a strike to pro-test these unfair labor practices, the ' Respondentimmediately and unlawfully threatened to dis-charge them as well.We find that the possibility of erasing the effectsof such extensive and pervasive unfair labor prac-tices and of ensuring a fair election by the use oftraditional remedies is slight.The Respondent'sunfair labor practices affected virtually the entirework force. They included the discharge or layoffof 7 of the Respondent's 12 employees, the ultimatepenalties for engaging in union activity.While asignificant period of time has elapsed since theseviolations occurred, in view of their seriousness wecannot conclude that time alone will dissipate theirimpact on employees. Further, while the Respond-ent alleges that there has been substantial employeeturnover since the violations occurred, that turnov-er is connected to the unfair labor practices in thiscase: the discharge or layoff of over half the workforce.We therefore conclude that the majority employ-ee sentiment earlier expressed in authorizationcards would, on balance, be better protected by abargainingorder.3Accordingly,we adopt thejudge's recommended Order, as modified below,and will require the Respondent to bargain withthe Union as the duly designated representative ofthe employees in the unit found appropriate effec-3The judge found, and we agree, that the Union had obtained signedauthorization cards from a majority of the Respondent's 12 employees by1October 1981 Further, we reject the Respondent's contention thatthese cards were insufficient to support the Union's demand for recogni-tion as the cards clearly state on their face that, by signing, an employeeis designating the Union as the collective-bargaining representative.278 NLRB No. 80 552DECISIONSOF NATIONALLABOR RELATIONS BOARDtive 1 October 1981, the date the Union demandedrecognition based on its card majority.AMENDED CONCLUSIONS OF LAWDelete from Conclusion of Law 5 the words"and by having refused since May 17, 1982 to offerreinstatement to employees engaged in an unfairlabor practice strike and as to whom unconditionalapplications to return had been made on that date."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Dayton Auto Electric, Inc., New York,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Delete paragraph 1(d) and reletter the subse-quent paragraphs.2.Delete from paragraph 2(a) the names "Guil-lermo Cruz," "Manuel Batista," "John Guyear,"and "Robert Bligiotis."3. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) On their application for reinstatement, offerthe striking employees immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, with-out prejudice to their seniority or other rights andprivileges,dismissing, if necessary, any replace-ments,and make them whole for any loss of paythey may have suffered for the period commencing5 days after the date of any such application."4.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT warn you that you will be termi-nated for supporting a strike called by Local 259,UAW.WE WILL NOT discharge, lay off, or otherwisediscriminate against any of you for supportingLocal 259, UAW, or any other union.WE WILL NOT fail or refuse to bargain in goodfaithwith Local 259, UAW, as the exclusive repre-sentative of our production and maintenance em-ployees, including drivers.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Eusebio Solano Estevez, BrianSekeres, Jose Arias, Wilfredo Rodriguez, RaymondRezir, and Wilson Mozoul immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrightsor privileges previously enjoyed and WEWILL make them and also Frantz Laroque wholefor any loss of earnings and other benefits resultingfrom their discharge or layoff, less any net interimearnings, plus interest.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge or layoff and that the discharge or layoffwill not be used against them in any way.WE WILL offer, on their unconditional applica-tion, to reinstate the striking employees to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs, dismissing, if necessary,any replacements, and make them whole for anyloss of pay for the period commencing 5 days afterthe date of any such application.WE WILL, on request, bargain with Local 259,UAW and put in writing and sign any agreementreached on terms and conditions of employmentfor our employees in the bargaining unit:All production and maintenance employeesemployed at our New York, New York facili-ty, including drivers, but excluding office cler-ical employees, professional employees, guardsand supervisors as defined in the Act.DAYTON AUTO ELECTRIC, INC.Lynn Neugebauer, Esq.,for the General Counsel.Alvin Adelman, Esq. (Cullen & Dykan),of New YorkCity, New York, for the Respondent. DAYTON AUTO ELECTRIC553DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Local259,U.A.W., International Union, United Automobile,Aircraft and AgriculturalImplementWorkers of Amer-ica (the Union) filed the unfair labor practice charge inthis case on October 14, 1981. All dates hereafter are for1981 unless indicated otherwise. On December 3, thecomplaint issued against Dayton Auto Electric, Inc. (Re-spondent). Its answer, filed on December 16, raised thefollowingissues:1.Whether Respondent's president unlawfully interro-gated employees about September 30 and October 2 as totheir union activities.2.Whether Respondent discriminatorily dischargedtwo employees and laid off five others on October 2.3.Whether Respondent unlawfully warned employeeson October 5 of job terminations to discourage supportfor the Union.4.Whether a strike which began on October 5 wascaused or prolonged by any unfair labor practices com-mitted by Respondent and whether Respondent unlaw-fully failed or refused since March 17, 1982, to reinstatestriking employees as requested.5.Whether Respondent should be ordered to bargaincollectively with the Union to remedy the alleged unfairlabor practices.6.Whether the Union engaged in picket line miscon-duct so as to bar it from representing any of Respond-ent's employees.Respondent is alleged to have violated Section 8(a)(1),(3),and (5) of the National LaborRelationsAct (theAct).The hearing opened before me on May 2, 1983, andcontinued for the following 2 days. It was recessed in-definitely at that point. On May 16, 1983, the GeneralCounsel filed a motion to amend the complaint to allegethat Respondent had, since about March 17, 1982, failedand refused to honor the Union's unconditional offer onbehalf of the striking employees to return to work andthat Respondent engaged in additional unfair labor prac-ticeswithin the meaning of Section 8(a)(3) of the Act.Respondent filed a written statement of opposition there-to.On May 27, 1983, I issued an order granting themotion to amend the complaint. Respondent's answer tothat amendment placed the allegations therein in issue.The hearing resumed on September 19, 1983, andclosed on September 20, 1983.On the entire record,includingmy observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and by Respond-ent,, Imake the followingpleadings establish that its operations meet the Board'sjurisdictional standard for nonretail concerns.Respondent amended its answer at the hearing toadmit that the Union is a labor organization as defined inSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the fall of 1981, the time of most of the allegedunfair labor practices in this case,Respondent had 12production andmaintenance employees,including adriver.Itspresident,Joseph Petito,managed its oper-ations on a day-to-day basis;his wife took care of book-keeping and other clerical tasks.An outside accountantwas retained to conduct regular audits.The production and maintenance employees were un-represented.In September,one of the shop employees,Eusebio Solano Esteverz spoke with several of his co-workers and also with a field organizer employed by theUnion,Modesto Martinez.As a result,a meeting was setforSeptember29.Atthatmeeting,Estevez and anumber of the other employees signed authorizationcards for the Union.Thoseothers were JoseArias, Guil-lermo Cruz, Wilfredo Rodriguez,Manuel Batista, Ray-mond Rezier, and Robert Bligiotis.Anotheremployee,Brian Sekeres, signed an authorization card given him byEstevez on September 30. EmployeeAnthony Leonesigned an authorization card for the Union on September30 after talking with several coworkers at a bank locateda few blocks from Respondent's plant.The General Counsel offered the testimony of WilsonMozoul,a porter employed by Respondent,and the testi-mony of his brother-in-law,Raymond Rezir,in an effortto establish that Mozoul had signed an authorization cardfor the Union on September 30. Their accounts seem tome to be confused and at times contradictory. I com-pared the signature of the cardoffered bytheGeneralCounsel as Mozoul's with his signature as written by himat the hearing before me on a piece of paper,received asa separate exhibit, and also with his signature as con-tained on Respondent'spayroll control log. I find thatthe General Counsel has failed to establish that Mozoulsigned a union authorization card on September 30 or,for that.matter,at any time.Employee John Guyear testified that he signed a unionauthorization card given him by Estevez. Guyear testi-fied that he asked a coworker then what the date wasand placed that date on the authorization card he signed.His card is dated"9-1-81."This is obviously an error asthe Union's organizatonal campaign did not begin untilSeptember 29. It is apparent,however, from Guyear'soverall testimony that he signed that card sometime be-tween September 29 and October 2.FINDINGS OF FACTI.JURISDICTIONRespondent is a corporation of the Stateof New York.Its principalofficeis locatedinNew York City where itis engaged in the remanufacture and sale of alternators,generators,starters,and related automobile parts. TheB. The Alleged Unlawful InterrogationManuel Batista testified that, on September 30, Re-spondent's president, Petito, asked him which employeeswanted a union and that he responded that he did notknow anything.Batista'soverall testimony was devel-oped through the use of a Spanish interpreter. When 554DECISIONSOF NATIONALLABOR RELATIONS BOARDasked, however, by the General Counsel about the al-leged interrogation on September 30, Batista's reply wasgiven in English,accented and somewhat ungrammatical,but English nonetheless. Petito testified for Respondentthat he never questioned any of its employees as to theiractivities on behalf of the Union. He testified that he hadnever heard Batista speak English until Batista did so atthe hearing before me. I find that difficult to accept asthe uncontroverted testimony is that Batista was hired byPetito and as Petito testified that Petito speaks no Span-ish. It is possible that they used an interpreter then andthat evidence of such use was overlooked.However, Ba-tista testified that he regularly communicated in some-what ungrammatical English with Petito.At thehearing,he demonstrated how he did this and in that regard heused the phrase"Bendix drive"and other words in Eng-lishwhich indicated to me that he and Petito did talk toeach other in English. As a further matter, Petito testi-fied on another matter that Batista had reported to himthat something was wrong with a machine.Petito didnot testify that an interpreter was used then.Batista's ac-count struck me as candid and I credit it.John Guyear testified that after five employees hadbeen laid off on October 2, as discussed below, and asGuyear was punching his timecard,Respondent Presi-dent Petito asked him if he had signed a union card.Guyear testified that he responded in the affirmative andthat Petito simply looked at him and left. As noted earli-er,Petito denied that he interrogated any of Respond-ent's employees respecting their union activities. I creditGuyear's account.C. TheUnion's DemandRespondent's answer admits that,on October 31, it re-ceived the Union's telegram dated September 30 readingas follows:Local 259, UAW having been designated by anoverwhelming majority of your shop employees re-quests recognition as collective bargaining repre-sentative of your shop employees.We hereby re-quest a meeting to discuss terms and conditions ofemployment.If you have any questions re our ma-jority status we will demonstrate the same to anyimpartial person agreed to by management and theunion.Suggest you call us immediately 212-966-1920 to set up a meeting or call our attorneysSipser,Weinstock,Harper,Dorn & Leibowitz 212-867-2100.LOCAL259,UNITED AUTOMOBILE WORK-ERS, LEW SALVATORE,REPRESENTATIVED. TheAlleged Discriminatory Discharges andLayoffsOn Friday,October 2, two employees,Estevez andSekeres, received notices from Respondent of their ter-minations from employment.Those notices were insertedwith their paychecks which they received at the end ofthat workday.Five other employees received layoff no-ticeswith their paychecks at that time. The relevant tes-timony bearing on the allegation of discrimination re-specting those discharges and layoffs is set out below:1.The alleged discriminatory discharge of EstevezEstevez worked for Respondent beginning November29, 1979, and quit its employ in November 1980. InAugust 1981, Estevez was notified by the UnemploymentInsurance Division of the New York State Departmentof Labor that Respondent had notified that office that ithad work available for him. Estevez was directed toreport to Respondent immediately for an interview.Estevez was rehired in August and worked until Octo-ber 2 when,as noted above,he received a terminationnoticewith his paycheck. That notice read in relevantpart as follows:[Respondent] must let you go for the following rea-sons:Excessive absenteeism,excessive lateness, refusalto follow instructions:i.e.:voluntarily calling ourporter to assist you on many occasions.Destruc-tion of equipment in excess of $400,pasting cen-terfold pictures on walls in your department afterwarnings, refusal to adhere to procedures as in-structed by [Respondent's president].As to theassertions in that notice of absences, Re-spondent's payroll records indicate that Estevez worked40 hours or more for each of the last 3 weeks immediate-ly before his discharge on October 2. Respecting thereason,excessive latenesses,Respondent placed in evi-dence timecards for Estevez reflecting various latenessesand absences.However,those cards were for a period in1980.As noted earlier,he remained in Respondent'semploy in 1980 until he quit in November of that year.Respondent's president,Petito, testified as set out inthe paragraph below respecting the other reasons Re-spondent gave for Estevez' discharge.During the last week of August 1981 after Estevez hadbeen rehired, Estevez kept insisting that he needed morehelp. Petito informed Estevez that work was slow andthat he would have to perform his job withoutassistancefrom anyone else. Petito also told Estevez then that heguaranteed that Estevez would not be laid off becauseEstevez was"one of the main people that [Petito] willkeep." Petito talked along those lines to Estevez severaltimes in the ensuing weeks. For the first several weeks ofEstevez' period of reemployment, everythingwas fineand Estevez was an excellent worker. Then Estevez"started in with the centerfolds,pasting them all over thewalls, and the swastikas."Petito confronted him a fewtimes respecting those matters but Estevez would justgesture and walk away, saying nothing. For the last 3weeks before Estevez' discharge,Petitowas confrontedwith serious problems from Estevez.He sabotaged awheel abrator. The noise resulting from that sabotagewas "nerve racking" and would "just blow your earsout." Estevez ignored the noise although he was stand-ing nearby. Petito ran back to where the noise camefrom and yelled and screamed at Estevez, who simplylooked at him and made a gesure with his hands. "Some- DAYTON AUTOELECTRIC555one told [Petito] that [Estevez] did it," i.e., the sabotage.The one who saw Estevez do it was one of the mainte-nance men, Kenny Thompson. (Kenny Thompson didnot testify at the hearing before me.) In order for Este-vez to have activated that machine, he had to insertthree 30 ampere fuses to restore electrical power and hadto ignorea signon the machine that it was not to beused. Petito concluded that there was nosense in arguingany further with Estevez about his acts of sabotage and,consequently, Petito "just walked away." That matter"blew over." Things were normal until the followingweek when Estevez walked over to Petito with a pipe,about 4 feet in length, and which had been welded ontoa machine. Estevez said that the pipe had fallen off themachine. Petito told'him that was impossible and that ithad been "banged off with a hammer, literally rippedoff."As a result of this there had been a spill of over 50gallons of kerosene on the floor which was "jeopardizingthe lives of the people that were employed there." Petito"again.. . overlooked- that." Petito was "very upset"and engaged in "yelling and screaming again" at Estevezbut "couldn't get anywhere with him [as] he just com-pletely ignored [Petito]." On Friday afternoon, October2,Petito noticed that Estevez had a coworker, WilsonMozoul, helping him. Mozoul and Estevez had been told30 or 40 times in the preceding several weeks thatMozoul was not to help Estevez. Petito also observedanother employee, Bligiotis, cleaning plates with a ragand a screwdriver and he asked him why he was doingthat.Bligiotis told him that Estevez told him to cleanthem. Petito walked over to Estevez and asked if thatwas so. Estevez simply held up his hand but did not oth-erwise respond. The plates that Bligiotis had been work-ing on were dirty. Petito then made the decision to dis-charge Estevez. He walked into the office and directedhiswife to type out the letter of termination which wasincluded in an envelope with Estevez' paycheck.Petito testified also that, when Estevez received histermination notice, Estevez was estatic and started danc-ing around the shop.Petito testified that at the time he discharged Estevezhe had no knowledge as to whether Estevez supportedthe Union or not.Estevez testified that the only time he had been disci-plinedwas in' his first period of employment when hewas suspended for a week in February 1980 because hehad gotten into an argument with Petito. He testified fur-ther that in September 1981 one of the machines he wasworking on went awry. Petito became upset with thatand told Estevez that he must have done somethingwrong. Estevez testified as to the other reasons set out inhis termination notice; he denied he posted centerfolds orrefused to follow any of Petito's instructions.2.The alleged discriminatory discharge of SekeresSekeres began working for Respondent in April. Hewas employed as a driver, delivering shipments from Re-spondent's facility to its customers in the New York-New Jersey area. As noted 'above, he had signed a cardfor the Union on September 30, the day before theUnion demanded recognition. On Friday, October 2, hereceived his paycheck envelope. Enclosed with it wasthe termination notice. The reasons stated therein for hisdischargewere "excessive tardiness (after numerouswarnings); returning from deliveries excessively late; alsonumerous customer complaints re late deliveries." Se-keres testified that, on three occasions, Petito had spokento him about reporting late for work but that Petito hadnever told him that he would be fired if he came in lateagain.Respecting the second reason set out in the notice, thatSekeres had returned late from making deliveries, Se-keres testified that, whenever Petito spoke to him aboutthat matter,,he explained that he had been making distantdeliveries, that it had been impossible to return by 5:30p.m., and that Petito never had told him that he wouldbe discharged for failing to return by 5:30 p.m. As to thethird reason, Sekeres testified that Petito had never indi-cated to him previously that there were customer com-plaints as to his work.Respondent's president, Petito, testified respecting thedischarge of Sekeres as detailed below in the next para-graph.Sekeres' performance when he first started was goodbut shortly afterwards he began coming in late frequent-ly.After being employed by Respondent for a couple ofmonths, a number of problems started to come up. Oneof the major problems was that Sekeres was "heavy intograss" and smoking marijuana. (Petito then volunteeredthat Estevez also had the same problem.) Sekeres' prob-lems included his coming back with deliveries that hadnot been completed and refusing to work in the shopwhen there were no deliveries to be made. Petito spokemany times with Sekeres about those problems and Se-keres always promised that they would' be straightenedout but he would go right back to doing the same thing.Complaints from customerscame inSeptember whenseveral customers complained that Sekeres usually had agirlwith him on his truck when he was making deliv-eries.Sekeres was very arrogant and very nasty withseveral of the customers. One customer advised that ifSekereswas sent to his location with a delivery onemore time, that customer would no longer buy from Re-spondent. Petito spoke to Sekeres about this and Sekeresassured him that he would straighten the matter out. An-other problem that Respondent had with Sekeres wasthat he-was once involved in an accident, that Sekeresclaimed the accident was a minor one, but that it turnedout to be a major one. Sekeres' discharge on October 2came about when Petito informed Sekeres on Wednes-day of the preceding week that he had no deliveries forThursday and that Sekeres was expected to work at theshop on Thursday. Sekeres, however, "out and out" re-fused to do any stock work or packing in the shop. Se-keres also had been "ripping [Petito] off for phony gasreceipts, phony oil receipts, repair tickets, etc." and thosephony, receipts averaged between $40 and $50 a week.Several times Sekeres indicated to Petito that he wantedto be fired. He indicated that by sayingso several timesto Petito. Petito told him that,nonetheless,he had no in-tention of firing him as Petito needed a driver and Se-keres knew that:. On Friday, October 2, Sekeres returnedlate again to Respondent's facility after making deliv- 556DECISIONSOF NATIONAL LABOR RELATIONS BOARDeries.When Petito asked him then where he had been,Sekeres stated that he was stuck all day on an express-way. Petito then went to the office and instructed hiswife to type up ,the letter of termination which Sekereslater received.Sekeres was fired because he could notaccount "for the rest of the day."When Sekeres wasfired,Petito had no knowledge that Sekeres had support-ed the Union or had signed a union card.3.The alleged discriminatory layoff of fiveemployeesOn Friday,October 2,five employees received layoffnotices with their paychecks.Theywere Jose Arias, Wil-fredo Rodriguez,Raymond Rezir,Wilson Mozoul, andFrantz Laroque.The first three of these had signed cardsfor the Union. The notices they received were under thesubject"layoff' and all read as follows:Due to the severe energy crisis,inflationary timesand unforeseen sales loss we regret to inform youby receipt of this slip that we are having a tempo-rary plant layoff.Please retain this notice for verifi-cation when filing for NYS employment. Please callfactoryWednesday,October 14,1981 between 12noon and 1 p.m. for further layoff or return to workinformation.Respondent offered the following material to rebut theGeneral Counsel's contention that the layoff was unlaw-fullymotivated.It placed in evidence copies of a noticedated February 22, 1980,given to its employees at thattime under the heading,"Subject:Layoff(Plant Shut-down)."The body of that notice was identical to the Oc-tober 2 notices.Respondent's president, Petito, testified that,for sever-al years on a regular basis,his accountant and his bank-ers had been urging him to lay off employees.He relatedthat there had been a plant shutdown beginning Febru-ary 22,1980,resulting in a 6-week layoff of 10 employ-ees, that 2 employees had received layoff notices onMarch 19,1980,and that on August 31, 1981,an employ-ee named Fontanez was laid off. He testified also, that inaddition to the five employees named in the complaint inthis case as having been unlawfully laid off on October2, 1981,a sixth employee named Frantz was laid off onthat date.Respondent offered in evidence a summaryshowing its sales as follows:19801981July-$40,644July-$38,693August-$49,188August-$31,310September-$44,866September-$31,446Respecting Petito's testimony as to a 6-week layoff of10 employees in early 1980,Respondent's payroll recordsdisclose that several of the 10 employees had in fact lostbut 2 to 3 days', work.Several others of the 10 appear tohave lost only 4 to 5 days'work and,as to the remain-der, notations were,made on the payroll to the effectthat they never returned to work.As to the testimonythat employee Fontanez was laid off on August 31, 1981,Respondent'spayroll records bear the notation that he"quit."Its records also disclose that,while the assertedlayoffs for economic reasons earlier in 1981 were takingplace,Respondent had hired the very employees allegedin this case to be discriminatess.Respondent's uncontroverted evidence discloses that ithas experienced for some time an abnormally high turn-over of employees.In the period 1979-1982, about 500employees filled positions,ranging in number from about12 to 25 in any 1 week.In essence,its complete workforce could turn over on the average every 2 months,and likely did,asRespondent has had very few long-term employees.Of the five employees laid off on October 2, one(Frantz Laroque)was recalled on October 14 and hasworked for Respondent since then.Another(RaymondRezir)was recalled but elected to join the Union's picketline; the evidence as to a third(Wilson Mozoul)is vagueand unclear as to whether he was notified that he couldreturn to work from layoff.E. The Alleged Unfair Labor Practice Strike andAlleged Unlawful WarningOn Monday,October 5, Estevez, with several of theemployees who had been laid off on October 2 and alsowith several others who had not been laid off, set up apicket line outside Respondent's premises with the aid ofthe Union'sfield organizerMartinez.Theyhad met todiscuss the layoffs and Respondent's refusal to recognizethe Union.On the first day of picketing, they carriedsigns bearing the legend,"Lockout"; on the followingday and for the next 5 or 6 months until the strike endedthey carried placards reading,"Unfair."The employees involved in the strike were:Jose AriasRaymond RezirWilfredo RodriguezGuillermo CruzRobert BligiotisEusebio Solano EstevezManuel BatistaJohn GuyearRespondent sent mailgrams on October 5 to ManuelBatista, Jose Cruz, Robert Bligiotis,and John Guyear ad-vising them that unless they reported for work by Octo-ber 7,they would be terminated.None of those four hadbeen discharged or laid off on October 2; all took part inthe strike on October 5. On October 6 each of those fouremployees was sent a mailgram advising him that unlesshe reported to work on October 7 he would be replacedand advising him also that he was to disregard the earliermailgram.On March 17,1982,the Union's business agent sent atelegram to Respondent which read as follows, "Wehereby offer unconditionally to return to work immedi-ately."Respondent did not thereafter communicate withany of the striking employees. Its payroll records indi-cate that it has hired production and maintenance em-ployees after March 17, 1982.F. Alleged Picket Line MisconductAs an affirmative defense to the allegation that a bar-gainingorder remedy is warranted, Respondent haspleaded that the Union's picket line misconduct bars theissuanceof any remedial bargaining order. In support of DAYTON AUTOELECTRIC557this contention, Respondent offered the following testi-mony of President Joseph Petito.He witnessed certain of the incidents set out in state-mentsprepared by Respondent recounting picket linemisconduct. The pertinentstatementsrelate in substancethat:1.On October 14 a salesman was "verbally harassedby strikers and threatened" when he attempted to enterRespondent's premises.2.On October 22 the president of an advertisingagency used by Respondent "was threatened with physi-cal harm when he approached the premises on business."3.On October 22 "demonstrators clenched fists threat-ening to attack" a sales representative who was making acall at Respondent's premises. The sales representative"then left in fear of his life."4.On November 11 the same referred to in number 1,above, attempted to enter Respondent's premises for thepurpose of selling merchandise. "His life was threatenedand rocks were thrown at his car."5.On November11 a salesman"was accosted by pick-eters."He returned on November 12 and was picked upby Respondent's president "as [he] was in fear of hislife."6.On November 17 an employee "was accosted, ridi-culed and threatened by one of the picketers [Arias who]stated physical harm would come to [the employee] inthe future if [he] continued working for [Respondent]."7.On November 17 another employee "was accosted,ridiculed and threatened by [Arias who] stated physicalharm would come to [him] in the future if [he] continuedworking for [Respondent]."In addition, Petito testified that he saw the picketers'throwing rocks at customers who came to pick up parts,that they yelled and screamed at drivers attempting tomake deliveries, that Estevez screamed at those driversthat the picketers were going to get the drivers whenthey got out outside and they, were going to be cut up or"reported to Immigration," that Estevez had a largeknife strapped onto his leg which he lifted onto a policebarricade to intimidate customers, and that Estevezevaded the police officers on duty outside when heyelled and screamed and threatened people in both Span-ish and English. Petito's account respecting the forego-ing matters was given in a disjointed narrative. Severaltimes during the course of that narrative testimony hewas cautioned to relate only matters that he had himselfwitnessed and to refrain from describing events which hehad learned about only from others. Despite those cau-tions and requests that he refrain from stating conclu-sions,Petito several times related hearsay testimonywhich he had to retract and, on more than one occasion,his account was offered in conclusional 'terms.Estevez testified for the General Counsel in rebuttaland related that the picketers conducted themselves in apeaceful manner and that police officers were always onduty during the picketing to maintain order.Iam not,persuaded that Petito's testimony is moreprobably true than Estevez' respecting the alleged picketlinemisconduct. For some reason, Respondent had pre-pared typewritten reports of alleged picket line miscon-duct. It would seem that, at the least, those reportswould have contained an account of each of the inci-dents of misconduct which Petito testified he personallyobserved. Yet, a number of the incidents alluded to byhim in his testimony are not mentioned in those reports.I credit Estevez.G. Analysis1. InterrogationBased on the credibility resolutions made above, I findthatRespondent, by President Petito, interrogated em-ployees Batista and Guyear on September 30 and Octo-ber 2, respectively, as to their union activities and thoseof other employees.2.The discharge and layoffs on October 2Respondent received the Union's demand for recogni-tion on October 1. As found above, Respondent's presi-dent had on September 30 questioned Batista about theemployees'interest in organizing.The summary dis-charge and layoff of half its work force in relation tothose matters and to other factors including the fact thatseveral of the employees involved had recently beenhired make out a prima facie case of unlawful motiva-tion.'Respondent's efforts to come forward with evi-dence in response clearly failed and, instead,underlinedthe discriminatory nature of its actions.I simply cannot accept Petito's testimony that Estevezembarked on a vicious sabotage campaign,that Estevezrepeatedly and with impunity snubbed Petito's remon-strations thereon, that Estevez had 30 or 40 times in theweeks before his discharge openly disobeyed Petito'sorder not to use Mozoul as a helper, that Petito readilycondoned those patent acts of insubordination, or thatEstevez danced a jig when he received his dischargenotice. Petito impressed me as one who had little toler-ance of rogues or fools. Petito's efforts to buttress Re-spondent'scase againstEstevez by testifying that Este-vez used "grass," that he painted"swastikas"in his workarea,and that he engaged in other asserted acts of mis-conduct suggest that Respondent, was looking for anygrounds to conceal its unlawful motive. The.pretexutal,shifting grounds offered by Respondent are but furtherevidence of its discriminatory conduct.2For essentially the same reasons, I find that Respond-ent's discharge of Sekeres was unlawfully motivated. Hissudden dischargeafter hesigned a union card and inoverall context made out a prima facie case of discrimi-nation asearlier noted. Respondent somehow thought toneutralize the evidence as to Sekeres by Petito's testimo-ny that he had tolerated Sekeres' having defrauded Re-spondent of expensesof $50 a week for many weeks, byoffering testimony that Sekeres smoked "grass," and byasserting that he had allowed an unauthorized passengerto accompany him on his deliveries-none of which mat-terswere specified as grounds for his discharge in thenotice given him on October 2. Respondent would assignany reason, other than the real one, for Sekeres' dis-1Dutch Boy,262 NLRB 4 (1982).2 Akers Plastics Co.,262 NLRB 1128, 1134 (1982). 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDcharge. I find that he was fired to discourage Respond-ent's employees from supporting the Union.3.,The October 2 layoffThe General Counsel established a prima facie case re-specting the layoff of five employees on October 2. Thefact that the General Counsel did not affirmatively showthat all five signed cards for the Union does not detractfrom the evidence in support of that finding.3 In makingthat determination, I note that most of those employeeshad been recently hired; I note also the other factors al-luded to above, including the unlawful acts found above.Respondent's efforts to offset that evidence were unper-suasive. In essence, it asserted that it had a problemgoingback for years and that it had resisted repeated en-treaties from its bankers and its accountant to reduce itswork force without delay. Its own evidence indicatesthat, instead, it continued to hire employees and did littleto reduce its work force until the Union entered the pic-ture. In view of the high employee turnover, Respondentcould have, at almost any time, used attrition alone tocut its work force to the bone but instead it waited forthe Union's demand before acting. I find that Respond-ent laid off the five employees named in the complaint inorder to dissuade its employees from supporting theUnion.One of the employees was called back to work severalweeks later. He elected to continue picketing. His back-pay, as provided for below, would be cut off when re-called and would resume when Respondent rejected theunconditional application made by the Union in 1982 forhis reinstatement.4.The nature of the strikeRespondentasserts that the General Counsel has failedto establisha causal nexusbetween the unfair labor prac-tices discussed above and the strike which began on Oc-tober 5. The evidence, while skimpy, is uncontrovertedthat the strike began after the employees discussedamong themselvesthe layoffs and Respondent's refusalto recognizethe Union. I have already found that thelayoffswere discriminatorilymotivated. In a separatesection below, I have concluded that Respondent has un-lawfully failed and refused to honor the Union's demandof October 1 for recognition. In these circumstances, Ifind that Respondent's unfair labor practices caused andprolonged the strike.5.The October 5 and 6 mailgramsThe mailgrams Respondent sent to four of the picket-ing employeeson October 5 warned them that theywouldface terminationof their employment if they didnot report for work. There is little doubt that the warn-ing in, the October 5 mailgram interfered, with the rightof the employees to so strike. The question to be consid-ered is whether the October 6 mailgrams "neutralized"that warning. In my view, the practical effect of sendingthe second set of mailgrams to the homes of the employ-ees involved, where English is the predominantly second3O'Dovero Construction,264 NLRB 751 (1982).language andas none of the employees have the exper-tiseto distinguish between the legal significance of theEnglish words "terminated your position" and "replacednot terminated," is to haveat leastconfused the matterand more likely to have compounded the wrong. Re-spondent would have me find that the second set of mail-grams clarified the first. That may be so from its stand-point butI am not sure,whether in the above circum-stances, itis fair to charge the employees involved withthe responsibility of deciphering exactly the intent of Re-spondent, evenassumingthey secured a fair translationof the mailgrams into Spanish. The relevant Board's cri-teria,which are simple and clear, were not followed byRespondentas Respondent failed to effectively repudiatethe earlierset of telegramsor give the employees in-volved assurances respecting their rightsas set out inSection 7 of the Act.4 I therefore find that Respondent,on October 5, unlawfully warned striking employees thatif they did not return to work, their jobs would be termi-nated,and that that conduct was not .effectivelyneutral-ized by the secondset of mailgrams.6.The offer to return to workAs noted above,the strike which began on October 5was caused and prolonged by Respondent's unfair laborpractices.In view of that fmding,the striking employeesare entitled to reinstatement on their unconditional appli-cation therefor.It is uncontroverted that, on March 17,1982,the Union unconditionally sought reinstatement ontheir behalf and that Respondent has failed to reinstatethem.Respondent argues that it did not need to honorthe Union's request because it would have granted exclu-sive recognition to the Union as the unit employees' col-lective-bargaining representative.Thatargument is aclearnon sequitur.In any event, as found below, Re-spondent was obligated to bargainwiththe Union.Ifind that Respondent unlawfully failed to reinstatethe strikers on their unconditional application therefor.57.Bargaining orderBy October 1, 9 of the 12 unit employees had signedunion cards. The Union's bargaining demand on thatdate is unequivocal.The Supreme Court has held that the Board has ap-propriate authority to issue a bargaining order wherethere is a showing of a union's majority in cases wherean employer has engaged in practices less than outra-geous or pervasive, where the possibility of erasing theeffects thereof and of insuring a fair election by the useof traditional remedies, though present, is slight, andwhere employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder.6 The Court observed that, in those circumstances,such an order should issue. The Board itself has notedthat the discharge of employees because of union activityis one of the most flagrant means by which an employercan hope to dissuade employees from selecting a bargain-4 Passavant MemorialHospital,237 NLRB 138 (1978).5Proler InternationalCorp.,242 NLRB 676 (1979)6NLRBvGissel PackingCo.,395 U.S. 575 (1969). DAYTON AUTOELECTRIC559ing representative because no event can have more crip-pling consequences to the exercise of Section 7 rightsthan the loss of work.7 The unlawful discharge of twoemployees, the unlawful layoff of five others, and the un-lawful interrogation of two others-allwithin a day oftheUnion'sdemand=affectedtwo-thirds of the workforce. These acts were hardly done when four employeeswere threatened with loss of their jobs if they in effectcontinued to honor the picket line. The case law is clearthat, in such circumstances,the possibility of conductinga fair election by the use of traditional remedies ismeager and that on balance a remedial bargaining ordershouldissue.8Respondent contends that the Union forfeited anyright it has to a bargaining order by reason of its allegedpicket line misconduct.Based on the credibility resolu-tions made above, I find that there is no factual basis forthat contention and thus I reject it.8.Other remedial provisionsRespondent shall offer immediate and full reinstate-ment to Eusebio Solano Estevez,Brian Sekeres, JoseArias,Wilfredo Rodriguez,Raymond Rezir, GuillermoCruz,Manuel Batista,RobertBligiotis,John Guyear, andWilson Mozoul or, if their positions no longer exist, tosubstantially equivalent positions without loss of seniorityor other benefits and shall make each of them and FrantzLaroque whole for any loss of pay resulting from thediscrimination against each of them.Any backpay dueshall be computed in accordance with the formula setforth in .RW. Woolworth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977).9Respondent shall also remove from its personnel filesand other records all references to the discharges andlayoffs found to be discriminatory above and notify eachof the employees involved that this has been done andthat evidence of such unlawful acts will not be used forfuture personnnel actions against them.In addition to ordering a posting of an appropriatenotice to employees,a broad cease-and-desist order isalso to issue in view of the serious nature of the viola-tions in this case.1 oCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section2(2), (6), and (7) of theAct.2.The Unionis a labor organizationas defined in Sec-tion 2(5) of the Act.3.All productionand maintenance employees em-ployed byRespondent including drivers but excludingoffice clericalemployees,professional employees,guards,and supervisors as definedin the Actconstitute a unitappropriate for purposesof collectivebargaining withinthe meaning of Section9(b) of the Act.4.Respondent has violatedSection8(a)(1) of the Actby coercivelyinterrogating employeeson September 30and October 2 as to theirunion activities,by warningemployeeson October 5 thattheir positionsof employ-ment would be terminatedit they in effectcontinued tohonor the Union's picket line,and by its conduct set outbelow in subparagraphs 5 and 6.5.Respondenthas violatedSection8(a)(3) of the Actby dischargingEstevezand Sekereson October 2, bylayingoff five employeesthat sameday in order to dis-courage supportfor the Union,and by refusing sinceMay 17, 1982, to offerreinstatement to employees en-gaged in an unfair laborpracticestrike and to whom un-conditional applications to return had been made on thatdate.6.Respondent has, sinceOctober1,1981,violatedSection 8(a)(5) of the Act by failingand refusing tohonor the Union's demand for bargaining served on it onthat day despite the fact thatitwas obligated to recog-nize and bargainwith the Unionas the exclusive repre-sentative of itsproductionand maintenance employeesfor purposesof collectivebargaining.7.The unfair labor practicesfound above affect com-merce withinthe meaningof Section 2(6) and (7) of theAct.On these findingsof fact andconclusionsof law andon the entirerecord,I issuethe followingrecommend-ed"ORDERThe Respondent,Dayton AutoElectric,Inc.,NewYork, New York, its officers,agents, successors, and as-signs, shall1.Cease and desist from(a)Coercivelyinterrogating its employees regardingtheir union sympathies.(b)Warning employees that their jobs would be termi-nated because they supported a strike protected by Sec-tion 7 of the Act.(c)Discharging or laying off any employees to dis-courage membership in Local 259,UAW InternationalUnion,UnitedAutomobile,Aircraft and AgriculturalImplementWorkers of America.(d) Failing or refusing to reinstate unfair labor practicestriker who unconditionally request reinstatement.(e)Failing and refusing to bargain collectively withLocal 295, UAW as theexclusive representative of all ofits production and maintenance employees.(f) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Eusebio Solano Estevez,Brian Sekeres, JoseArias,Wilfredo Rodriguez,Raymond Rezir,GuillermoCruz, Manuel Batista,John Guyear,Wilson Mozoul, and4 Apple Tree Chevrolet,237 NLRB 867 (198).8 Sertafilm,Inc.,267 NLRB 682 (1983);Photo Drive Up,267 NLRB 329(1983);Pantex Towing Corp,258 NLRB 837 (1981).9 See, generally,Isis PlumbingCo.,138 NLRB 716 (1962)19Hickmott Foods,242 NLRB 1357 (1959)I I If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations, the findings,, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 560DECISIONSOF NATIONALLABOR RELATIONS BOARDRober Bligiotis immediate and full reinstatement to theirformer jobs or, if those jobs longer exist, to substantiallyequivalent positions without prejudice to their seniorityor other rights or privileges previously enjoyed, andmake them and Frantz Larogue whole for any loss ofpay by reason of the discrimination practicedagainstthem, plus interest.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and,, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)On request, bargain collectively with Local 259,UAW respecting the unit of employees described abovewith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a written signed agreement.(e)Post at its office and place of business located inNew York City, New York, copies of the attachednoticemarked "Appendix." 12 Copies of the notice, onforms provided by the Regional Director for Region 29,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board."